Title: To George Washington from James Taylor, 4 February 1786
From: Taylor, James
To: Washington, George

 

Sir
Norfolk 4th Febry 1786.

The enclosed letter accompanied with a pipe of wine came to my hands a few days ago—I was requested by the Gentlemen in Madeira to receive the wine & store it, & to inform you of the arrival of it. As you had directed the wine to be shipt to Alexandria, they were in doubt if it would be agreeable to you to receive it here, & in that case I was to dispose it on their acctt & they should embrace another oppoy of sending your wine to Potomack. I have paid the freight & Duty thereof & have it safely stored, & wait your orders respecting it. I have the Honor to be Sir Your most obed. Servt

Jas Taylor

